Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 14, 2017

                                     No. 04-17-00126-CR

                                         Terrell BUSH,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                             Trial Court No. 14-01-00046-CRW
                           Honorable Stella Saxon, Judge Presiding


                                        ORDER
        The State has filed a notice of its August 8, 2017 request for supplementation of the
clerk’s record and reporter’s record in this appeal. See TEX. R. APP. P. 34.6(c), (d). The State
has also filed a motion for an extension of time to file its brief until after the supplemental
records are filed.

         We GRANT the State’s motion for extension of time to file the State’s brief. The State’s
brief is due within 30 days after the supplemental records are filed in this appeal.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2017.



                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk